Title: From James Madison to Jacob Ridgway, 20 May 1805
From: Madison, James
To: Ridgway, Jacob


Sir,
Department of State May 20th. 1805
Until the receipt of your letter of the 24th January last, it was believed that the case of the ship Mac was disposed of either by the advice of the Minister at Paris or in consequence of the accurate view of the subject stated in Mr Robinsons letter of the 1st July 1803 whence he concluded that no sale could take place for want of a judicial sentence. It must obviously follow from this incapacity to dispose of the property that the detention of it is nugatory; as it was moreover originally irreconcilable with the just authority of the Commercial Agent to attach it otherwise than by a suit in the ordinary Courts of the Country. It is to be understood that the Consuls and Commercial Agents of the United States are vested with no judicial authority whatever, even among their own countrymen, except where it may be expressly given by a law of the United States; and may be tolerated by the Country in which they reside. If, therefore any representative of the owner of the vessel is present and will take the remnant of the property, formally releasing Mr Barnet from the consequences of the seizure it may be given up to him; but you will in no event incur expence in keeping the attachment any longer in force. Should, in future, any case happen in which it shall clearly appear that our flag is usurped, the parties concerned are to be denounced to the local authorities as assuming the character of a Nation to which they do not belong. I have the honor to be &c
James Madison
